Exhibit 10.2 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (this “Agreement”) is effective as of October 15, 2015 (the “Effective Date”), by and between Landec Corporation (the “Company”) and Gregory S. Skinner (the “Executive”). WHEREAS , Executive and the Company entered into an employment agreement, effective as of January 1, 2013 (the “Former Employment Agreement”); and WHEREAS , Executive and the Company wish to replace the Former Employment Agreement with this Agreement, which shall set forth the terms and conditions of Executive’s continued employment with the Company; NOW, THEREFORE , in consideration of the mutual promises and covenants contained herein, it is hereby agreed by and between the parties hereto as follows: 1.
